By the Court.
It an authenticated of record it •is legal evidence, and it being the best evidence the nature of the case admits of; the original is the property and in the possession of said Dunscomb and the plaintiff bath it not in his power to produce it.
*499John Dunscomb conveyed this land to the defendant with warranty, and the defendant had sold and conveyed parcels of the same land with warranty to other people. The defendant executed and delivered to said John Dunscomb a discharge from his covenants in; said deed, and of all actions and causes of action on that account; and moved that he might be sworn as a witness.
By the Ooubt. He is still interested; for the defendant’s discharge will be no bar to his grantees bringing an action against said Dunscomb, upon his covenants, as assigns to the defendant for the land conveyed to them.